Case 2:93-cv-00902-RBS Document 538 Filed 12/20/18 Page 1 of 2 Pagelb# 4511

 

 

 

 

 

eb
Pec 20 2018
UNITED STATES DISTRICT COURT DEC
EASTERN DISTRICT OF VIRGINIA
Norfolk Division CLEEK U © BST FiCT COURT
ASRES LK VA

 

R.M.S. TITANIC, INC.,

successor-in-interest to Titanic

Ventures, limited partnership,
Plaintiff,

CIVIL ACTION NO. 2:93cv902
Vv.
THE WRECKED AND ABANDONED VESSEL, ITS
ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A
POINT LOCATED AT 41 43’ 32” NORTH
LATITUDE AND 49 56’ 49” WEST
LONGITUDE, BELIEVED TO BE THE R.M.S.
TITANIC, IN REM,

Defendant.

ORDER

On December 19, 2018, Premier Acquisition Holdings LLC
(“PAHL”) filed a Notice of Filing Evidence of Authority of Members
of Premier Acquisition Holdings LLC (“Notice”). ECF No. 537. PAHL
attached three exhibits to the Notice: Apollo ST Fund Management
LLC Officer’s Certificate; Alta Fundamental Advisers SP LLC
Officer’s Certificate; and Consent of the Sole Shareholder of
Pacbridge Partners I Investment Co. Ltd. ECF Nos. 537-1, 537-2,
537-3.

The court notes that Gilbert Li, “a Managing Partner of Alta

 

Fundamental Advisers SP LLC,” signed the Alta Fundamental Advisers

SP LLC Officer’s Certificate authorizing himself to act on behalf
*

Case 2:93-cv-00902-RBS Document 538 Filed 12/20/18 Page 2 of 2 PagelD# 4512

of Alta Fundamental Advisers SP LLC. ECF No. 537-2 at 2 (emphasis
added). Identifying Mr. Li as “a Managing Partner” implies that
there is at least one other Managing Partner of Alta Fundamental
Advisers SP LLC. Id. (emphasis added). The court DIRECTS counsel
for PAHL to clarify why Mr. Li authorized himself to act on behalf
of Alta Fundamental Advisers SP LLC when there appears to be at
least one other individual who could provide that authorization.

The Clerk is DIRECTED to send a copy of this Order to counsel
for all parties.

IT IS SO ORDERED.

ff

Rebecca Beach Smith
United States District Judge

 

Rebecca Beach Smith
United States District Judge

December 20, 2018
